Citation Nr: 1228810	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected postoperative duodenal ulcer with gastroesophageal reflux disease (GERD) and chronic pancreatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Service connection for hepatitis C was denied therein.  The previously established 10 percent evaluation for postoperative duodenal ulcer with GERD was increased to 20 percent.  The Veteran appealed each of these determinations.

In doing so, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  He subsequently withdrew his request prior to such a hearing being scheduled, however.  See 38 C.F.R. § 20.704(e).

The Board remanded this matter for additional development in May 2010.  This development was completed or at least substantially completed.  Accordingly, adjudication on the merits by the Board may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

With respect to entitlement to service connection for hepatitis C, no adjudication is necessary here.  This is because it already has been undertaken.  The benefit sought indeed was granted by the Appeals Management Center in a December 2011 rating decision.  With respect to entitlement to an evaluation in excess of 20 percent for postoperative duodenal ulcer with GERD, chronic pancreatitis has been added to the characterization for the reason explained below.  No potential barriers to adjudication are found.  The following determination is based on review of the Veteran's claims files in addition to his Virtual VA "eFolder."

It is reiterated from the Board's May 2010 remand that VA sent the Veteran a letter regarding his claim for "service-connected compensation temporary 100% rating for hospitalization" in January 2006.  The Veteran requested entitlement to nonservice-connected pension benefits and entitlement to reimbursement or payment for the cost of private medical services in a statement dated in December 2009.  These issues accordingly have been raised by the record.  However, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ) as of yet.  The Board therefore does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's postoperative duodenal ulcer with GERD and chronic pancreatitis has been manifested by abdominal pain, diarrhea, pyrosis, regurgitation, anemia at times, and weight loss at different times but has not been manifested by circulatory symptoms, dysphagia, substernal or arm or shoulder pain.  His symptom episodes/attacks have not produced considerable impairment of health, generally have not been at a rate of at least four per year, and never have been at least 10 days in duration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected postoperative duodenal ulcer with GERD and chronic pancreatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 7305, 7308, 7346, 7347 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding in the context of a service connection claim that notice must be provided with respect to the degree and effective date of the disability).

Notice usually must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.  However, there is no error in failing to provide prior notice when it was not required at the time of the initial AOJ decision.  Id.  A content complying notice and proper subsequent VA process instead must be provided.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was informed via letter dated in April 2004 of the criteria for establishing a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He accordingly was notified of all notice elements except the later required disability evaluation and effective date elements (as the earliest case requiring them was decided in 2006) prior to the initial adjudication by the AOJ, which in this case also is the RO, in September 2004.  A March 2006 letter informed him of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  Supplemental statements of the case (SSOCs), which constitute proper VA process, thereafter were issued in July 2006, January 2007, and December 2011.  Nothing more was required.  

Pursuant to the duty to assist, VA is required to aid claimants in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file and "eFolder."  This occurred through VA's efforts, him submitting them on his own behalf, or both.  Of note in this regard is that some of the VA treatment records were obtained in compliance with the Board's May 2010 remand.  Also of note is that an April 2012 RO rating decision referenced VA treatment records concerning the Veteran's hospitalization for pancreatitis in April 2012 that are not available to the Board.  However, they are not necessary in order to render the determination herein.  The fact that there was a hospitalization for pancreatitis has been considered.  Symptoms manifested therein also are inferred and considered.  

Private treatment records from F. Clinic dated prior to the period on appeal long ago were submitted by the Veteran.  In compliance with the Board's May 2010 remand, attempts were made to obtain updated private treatment records from F. Clinic and employment records from B. Hospital.  Responses were received that such records do not exist, were destroyed, or are unavailable.  No further attempts accordingly were made.  38 C.F.R. § 3.159(c)(1).  The Veteran was informed of this situation.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

A VA medical examination was afforded to the Veteran in May 2004.  Pursuant to the May 2010 Board remand, another was afforded to him in October 2010.  Each examiner reviewed his claims file and electronic VA treatment records.  Each examiner also obtained from the Veteran his recount of his pertinent medical history and his description of his symptomatology, conducted a pertinent physical assessment, and undertook appropriate diagnostic tests.  The latter examiner additionally opined as to the symptomatology attributable to the Veteran's postoperative duodenal ulcer with GERD as opposed to his pancreatitis, as directed in the May 2010 remand.  All questions necessary to render the determination made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Acknowledgement is given to the argument of the Veteran's representative made in a January 2012 Written Brief Presentation that the October 2010 VA medical examination is inadequate because the examiner failed to opine as to whether the postoperative duodenal ulcer with GERD is moderately severe or severe.  The Board disagrees with this argument for several reasons.  First, explained below is that the current 20 percent evaluation corresponds with a disability of moderate degree (under 38 C.F.R. § 4.114, Diagnostic Code 7305).  A medical opinion as to whether or not this disability is moderately severe or severe erroneously presupposes that a higher evaluation is warranted.  It indeed would leave out the possibility that the disability still is only of moderate degree.  Second, no medical opinion as to degree of disability is necessary.  The Board indeed did not call specifically for such an opinion in the May 2010 remand for another VA medical examination.  The information procured during this examination, as well as the other available information, rather is sufficient without a VA medical opinion to ascertain the degree of disability present.

Other than as aforementioned, neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his postoperative duodenal ulcer with GERD and chronic pancreatitis.  He contends that this disability is worse than contemplated by a 20 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's postoperative duodenal ulcer with GERD has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Diagnostic Code 7305 indeed pertains to duodenal ulcer.  A 20 percent evaluation is assigned thereunder for moderate duodenal ulcer characterized by either recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or continuous moderate manifestations.  A 40 percent evaluation for a moderately severe duodenal ulcer requires a duodenal ulcer that is less than severe but that is characterized by either impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The highest evaluation of 60 percent is reserved for a severe duodenal ulcer characterized by pain being only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss productive of definite impairment of health.

Two other Diagnostic Codes are potentially applicable to the Veteran's postoperative duodenal ulcer with GERD.  The Veteran underwent an in-service subtotal gastrectomy as a result of his duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7308, addresses postgastrectomy syndromes.  A 20 percent evaluation is for mild postgastrectomy syndrome characterized by infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  Moderate postgastrectomy syndrome characterized by less frequent episodes of epigastric distress (than are present with severe postgastrectomy syndrome) with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss is needed for a 40 percent evaluation.  The highest evaluation of 60 percent requires severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

Various postgastrectomy symptoms may occur following anastomotic operations of the stomach.  38 C.F.R. § 4.111.  When present, those occurring during or immediately after eating and known as "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia.  Id.  Those occurring from one to three hours after eating usually present definite manifestation of hypoglycemia.  Id.

38 C.F.R. § 4.114, Diagnostic Code 7346, addresses hiatal hernia.  GERD is rated analogously to hiatal hernia because it does not have its own Diagnostic Code.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health equate to the highest evaluation of 60 percent. 

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes is to be avoided.  38 C.F.R. § 4.14.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting digestive diseases do not lend themselves to distinct and separate evaluations without violating the fundamental principle against pyramiding.  Id.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, indeed will not be combined with each other.  38 C.F.R. § 4.114 (opening paragraph).  A single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture.  Id.  

In light of the above, one other Diagnostic Code is for consideration.  Service connection for hepatitis C has been granted, as noted above.  Service connection for chronic pancreatitis secondary to hepatitis C also was granted.  38 C.F.R. § 4.114, Diagnostic Code 7347, concerns pancreatitis.  A 30 percent evaluation is assigned thereunder for moderately severe pancreatitis with at least four to seven typical attacks of abdominal pain per year and good remission between attacks.  A 60 percent evaluation requires frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between attacks.  The highest evaluation of 100 percent is reserved for frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition.  

Note 1 following the criteria for Diagnostic Code 7347 directs that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  Note 2 directs that a minimum rating of 30 percent must be assigned under the above for symptoms following total or partial pancreatectomy.

Definitions regarding weight loss are set forth in 38 C.F.R. § 4.112.  "Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight sustained for three months or longer.  "Minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight sustained for three months or longer.  An "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" is the average weight for the two-year-period preceding onset of disease.

Anemia is "a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood."  Dorland's Illustrated Medical Dictionary 79 (31st ed. 2007).  Dysphagia is "difficulty in swallowing."  Id. at 587.  Hematemesis is "the vomiting of blood."  Id. at 842.  Melena is "the passage of dark-colored feces stained with blood pigments or with altered blood."  Id. at 1142.  Pyrosis is "heartburn."  Id. at 1587.  Steatorhhea is "excessive amounts of fats in the feces."  Id. at 1794.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined with specificity.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  "Severe" is generally defined as "of a great degree:  serious."  Id. at 1140.  

Although all of the evidence has been reviewed, only the most salient evidence is discussed below in conjunction with the applicable rating criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board finds, given this evidence, that an evaluation in excess of 20 percent for postoperative duodenal ulcer with GERD and chronic pancreatitis is not warranted under Diagnostic Code 7305, 7308, 7346, or 7347.  The criteria for even the next highest evaluation of 40 percent for the first two of these Diagnostic Codes and of 30 percent for the last two have not been met.  

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also generally is credible because no significant reason for doubt exists.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  The Veteran is interested in the determination made herein because it may result in more monetary benefits for him.  However, his subjective reports are facially plausible.  They additionally by and large are consistent with one another and with the other evidence.

VA treatment records show that anemia was found a few times.  Specifically, the Veteran had iron deficiency anemia in January 2004, had anemia characterized as microcytic and mild between September and November 2005, and was anemic in February 2010.  Anemic of chronic disease additionally was referenced on occasion, to include in December 2005 and July 2006.  

VA treatment records also show fluctuation with respect to target weight and actual weight.  Target weight was 214 in early 2005 but adjusted to 193 in March 2009.  The Veteran's weight in pounds ranged from the low 200's to the low 210's in 2004, to include 210 pounds at the May 2004 VA medical examination, until December.  It started to decrease at that time with a low of 169 recorded in January 2005.  It then began to increase again.  The Veteran's was back in the high 180's and low 190's by March 2005 and was back over 200 pounds by August 2005.  A high of 220 pounds was documented in December 2005.  Some weight loss was noted in early 2006, but the Veteran's weight remained above 200 pounds then and throughout the rest of the year.  It generally was in the high 180's in 2007 and 2008 despite note of weight loss in 2008.  It was in the low 170's to low 180's in 2009.  The Veteran's weight was back to the high 180's by February 2010 and was above 190 in May 2010.  At the October 2010 VA medical examination, it was 184 pounds.  It thereafter ranged from the low 190's to the high 190's.  The Veteran reported weight fluctuation between five and 10 pounds in a December 2011 statement.

Despite the above, impairment of health manifested by anemia and weight loss due to a moderately severe duodenal ulcer is not shown.  Anemia was not noted often.  It specifically was not found on occasion, such as at the May 2004 VA medical examination.  Of further import is that, at least regarding February 2010, the Veteran's anemia followed treatment of his hepatitis C with strong medication causing significant side effects.  So did some of his weight loss.  Indeed, the most substantial decrease began in late 2004 after he commenced taking such medication and increased in early 2005 once he stopped taking it.  It follows that this anemia and weight loss cannot be attributed to his duodenal ulcer.  The weight loss, at least, specifically was considered in evaluating his hepatitis C pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  Acknowledgement is given to the fact that the weight loss from 2007 and 2008 to 2009 was determined to be secondary to pancreatitis which, like the Veteran's duodenal ulcer, is for consideration here.  However, it was noted that he had a normal body mass index despite this loss.  He additionally was characterized throughout the period on appeal sometimes as thin but frequently as well developed and well nourished.  It finally is observed that the Veteran's anemia and weight loss have not coincided.  The instances of anemia, except February 2010, occurred when the Veteran weighed 200 pounds or more.  This February 2010 instance occurred when the Veteran was gaining rather than losing weight.  

In VA treatment records the Veteran has reported symptoms including abdominal pain and/or cramping, heartburn, nausea, vomiting, loss of or decreased appetite, loose stool and/or diarrhea, and fatigue.  He has indicated that these symptoms are rare or occasional in that they occur a few to several times per month and last only a few days.  He also has indicated that some of them are mild and that they are controlled by his prescription medications with some supplementation of over-the-counter medication.  The Veteran has denied symptoms including hematemesis, melena, and blood in his stool.  VA treatment records also reflect the following specifics.  The Veteran reported symptoms for two days in December 2004.  He was hospitalized for five days in late January 2005 into February 2005 in three days in March 2005 as a result of his symptoms.  In April 2005, he reported symptoms for three days.  He reported them for two days in November 2005.  Qualitative fecal fat was present in the Veteran's stool in September 2008, but he was noted to be asymptomatic.  He was hospitalized for four days due to his symptoms in March 2009.  In November 2009, he complained of symptoms with no duration recorded.  He described these last two episodes as incapacitating at the October 2010 VA medical examination.  The Veteran finally was hospitalized for his symptoms for pancreatitis for four days in April 2012.

It follows that recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is not shown.  2005 was the only year in which the Veteran had at least four significant, and therefore potentially incapacitating, episodes of symptoms.  Reiterated from above is that at least the first two of these episodes, as well as the episode in December 2004, occurred subsequent to commencing treatment for hepatitis C.  The Veteran himself indeed attributed some of his episodes of symptoms to this treatment at the October 2010 VA medical examination.  Further, none of the 2005 episodes came close to 10 days in length.  None of the episodes in any other year, with the possible exception of November 2009 for which duration was not recorded, have either.

A 40 percent evaluation pursuant to Diagnostic Code 7305 accordingly is not warranted.  Turning to Diagnostic Code 7308, a 40 percent evaluation is not warranted because there is no indication of episodes of epigastric distress with characteristic mild circulatory symptoms after meals.  There indeed is no indication whatsoever of circulatory symptoms, whether mild or otherwise, after meals.  The only specific reference to such symptoms was the finding at the May 2004 VA medical examination that they are not present.  Given the failure to find the "characteristic" symptom, there is no need to discuss diarrhea or reiterate the previous discussion about weight loss.

With respect to Diagnostic Code 7346, acknowledged above was that the Veteran has experienced epigastric distress, regurgitation (i.e. vomiting), and pyrosis.  Yet there is no indication of him experiencing accompanying substernal or arm or shoulder pain or dysphagia.  He indeed denied chest pain in VA treatment records dated throughout the period on appeal.  Dysphagia was referenced a few times in these records, when it was denied by the Veteran.  The aforementioned symptoms which are present further cannot be said to produce considerable impairment of health.  Of note in this regard is that the Veteran has been hospitalized for a few days only a few times.  It once again is reiterated that at least some of these hospitalizations occurred subsequent to commencing treatment for hepatitis C.  As discussed in greater detail below, the Veteran largely has been able to maintain employment.  He has not reported any change in his ability to perform usual daily activities with the exception of modification of his diet to exclude fried and fatty foods and to limit caffeine intake.

That leaves Diagnostic Code 7347.  Just as at least four or more recurrent incapacitating episodes is not shown under Diagnostic Code 7305, at least four to seven typical attacks of abdominal pain per year with good remission between attacks is not shown here.  2005 was the only year in which the Veteran had at least four significant attacks.  At least the first two occurred subsequent to commencing treatment for hepatitis C.  Even if that were not the case, several of these attacks occurred so close together that good remission in between cannot have occurred.  One indeed spanned part of January and part of February while another occurred in March and a third in April.  There additionally is no indication that the Veteran has undergone a partial or total pancreatectomy.

Acknowledgement is given to the September 2008 finding of qualitative fecal fat in the Veteran's stool.  It is unclear whether or not this equates to steatorrhea, one of the criterion for the maximum 100 percent evaluation.  To the extent that it does, a 100 percent evaluation is not warranted.  Only one finding of fat in the Veteran's stool has been made rather than the requisite frequent findings of such.  He further has not manifested some of the other criterion whatsoever much less frequently.  Noted above was that he often has been characterized as well nourished.  Severe malnutrition indeed has not been mentioned.  Neither has malabsorption.

In conclusion, the 20 percent evaluation in effect for the Veteran's postoperative duodenal ulcer with GERD and chronic pancreatitis is appropriate.  Consideration has been given to the benefit of the doubt rule in making each of the above findings leading to this conclusion.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether a staged evaluation is warranted.  It follows that such an evaluation is not warranted since the above findings apply to the entire period on appeal.

B.  Extraschedular

The above determination continuing the Veteran's 20 percent evaluation for his postoperative duodenal ulcer with GERD and chronic pancreatitis, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for postoperative duodenal ulcer with GERD and chronic pancreatitis.  There is no indication that this disability could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  Its predominant manifestations, including abdominal pain and/or cramping, heartburn, nausea, vomiting, fatigue, anemia, weight loss, and loose stool and/or diarrhea, specifically are accounted for by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations exist pursuant to these sources.  As explained above, however, an evaluation of 20 percent accurately describes the severity of the Veteran's disability.  In other words, the effect it has on him is encompassed by a 20 percent evaluation.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional postoperative duodenal ulcer with GERD and chronic pancreatitis disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Total Disability Evaluation Based on Individual Unemployability

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no indication that the Veteran has been unemployable due to his postoperative duodenal ulcer with GERD and chronic pancreatitis at any point during the period on appeal.  He indeed has indicated working, primarily as a corrections officer, therein with the exception of the time from mid 2005 to mid 2006.  Seizures rather than digestive problems were cited by him as the reason for the unemployment during this time.  Consideration of TDIU as a component to this higher evaluation matter thus is not warranted.


ORDER

An evaluation in excess of 20 percent for service-connected postoperative duodenal ulcer with GERD and chronic pancreatitis is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


